DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 2 and line 11 of claim 1, the term “nanocracks” is subjective, vague and indefinite because it is unclear from the claim what dimension range that applicants considered as “nanocracks”.  For purpose of examination, the examiner will interprets “nanocracks” means cracks having a dimension in unit of nanometer.  However, all unit of dimension can be converted into nanometer.  For example: 

1 mm = 1,000,000 nm.
In lines 2, 3, 6, 8, 11, 13, the phrase “picosecond laser beam” (emphasis added, occurs 6 times) is subjective, vague and indefinite.  It is unclear from the claim what specific condition in the unit of second that applicants considered as “picosecond laser beam”.  It is noted that all unit of time can be converted into the picosecond unit.  For example: 
1 second = 1 x 1012 picosecond;
1 microsecond = 1,000,000 picosecond;
1 nanosecond = 1,000 picosecond.

In line 10 and line 16 of claim 1, a phrase “microchannel pattern” (occur 2 times) is subjective, vague and indefinite.  It is unclear from the claim what dimension range of the channel that applicants considered as “microchannel pattern”.
In line 16 of claim 1, a phrase “microchannel structure” is subjective, vague and indefinite.  It is unclear from the claim what dimension range of the channel that applicants considered as “microchannel structure”.
In claim 3, the phrase “a concentration of 1% to 20%” is indefinite because it is unclear from the claim what the basis (i.e. volume percent, weight percent or atomic percent) for the percentage range.
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on indefinite claim 1.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hermans et al. (“Selective, Laser-Induced Etching of Fused Silica at High Scan-Speeds Using KOH”; Journal of Laser/Micro/Nanoengineering, Vol. 9, No. 2, 2014; herein after refer as Hermans in view of Bookbinder et al. (US 2017/0158551 A1).
Regarding to claim 1, Hermans discloses a method for fabricating a micro fluidic device by inducing randomly oriented nanocracks in fused silica via a picosecond laser beam, comprising:
Step 1, irradiating with a picosecond laser beam, comprising the steps of

focusing a temporally controlled picosecond laser beam on the glass sample via a microscope objective (page 127-130)
driving the programmable 2-dimensional positioning stage and starting a picosecond laser beam irradiation simultaneously (pages 127-130, Fig 2-Fig 11);
directly writing a three-dimensional microchannel pattern containing randomly oriented nanocracks inside the fused silica by irradiating with the picosecond laser beam (pages 126-129; Note: all pattern must be a three-dimension pattern because it has width, length and depth); and
Step 2: performing selective chemical etching, comprising the steps of
placing the glass sample irradiated by the picosecond laser beam in a chemical etching solution, and
performing spatial selective etching removal on the directly written three-dimensional microchannel pattern, thereby obtaining a microchannel structure inside the fused silica sample possessing a three-dimensional geometric configuration (pages 126-130, Fig 3, Fig 5-11).
Regarding to claim 1, Hermans fails to disclose a programmable three-dimensional position stage.  However, Hermans clearly teaches to the fused silica are mounted on a programmable 2-dimensional position stages (i.e. xy system of air bearing stages ABL 10100 and/or ABL 20030, Aerotech; See page 127).

Regarding to claim 2, Hermans discloses the temporally controlled picosecond laser has a pulse width (i.e. pulse duration) of 300 fs to 3000 fs (Note: 3000 fs = 3 ps; with applicant’s range of 1-20 picosecond; and a repetition rate of 250 to 4000 KHz (within applicant’s range of 1-1000 KHz; and the microscope objective has a numerical aperture of 0.45 (See pages 127; Table 1; Note: 3000 fs = 3 picosecond).
Regarding to claim 3, Hermans discloses the chemical etching solution is potassium hydroxide (KOH) at concentration of 8 mol/L a temperature of 85 °C (See page 127; within applicant’s range of 5 mol/L to 20 mol/L at 80-95 °C).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  ABL2000 Series Stage User’s Manual, Aerotech, Inc., pages 1-46; 2011.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713